Citation Nr: 0002925	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  99-15 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date prior to May 28, 1997, 
for a grant of service connection for adenocarcinoma of the 
prostate.

2.  Entitlement to an initial compensable evaluation for 
adenocarcinoma of the prostate.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs






INTRODUCTION

The veteran had active military duty from January 1943 to 
December 1945, and from July 1948 to August 1966.  This case 
comes before the Board of Veterans' Appeals (hereinafter 
Board) on appeal from the Department of Veterans Affairs 
(hereinafter VA) regional office in Montgomery, Alabama 
(hereinafter RO).


FINDINGS OF FACT

1.  The veteran was separated from active military service in 
August 1966.

2.  A claim for service connection for adenocarcinoma of the 
prostate was received by the RO on May 28, 1998.

3.  The medical evidence of record reveals that 
adenocarcinoma of the prostate was present at the time of the 
rating decision dated in August 1998.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 28, 1997, 
for the grant of service connection for adenocarcinoma of the 
prostate have not been met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. §§ 3.114, 3.400 (1999).

2.  The criteria for an initial evaluation of 100 percent for 
adenocarcinoma of the prostrate have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.115b, Diagnostic 
Codes 7528-7527 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Effective Date

The effective date of an award based on an original claim 
shall be fixed in accordance with the facts found but shall 
not be earlier than the date of receipt of an application 
therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  However, 
if the application is received within one year from the date 
of discharge or release from service, the effective date of 
an award for disability compensation to the veteran shall be 
the day following the date of discharge or release.  Id.; see 
also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).  
Generally, a specific claim in the form prescribed by VA must 
be filed in order for VA benefits to be paid.  38 C.F.R. 
§§ 3.160(b), 3.151(a) (1999).  Under certain circumstances, 
VA medical records may constitute an informal claim for 
increase or to reopen a compensation claim but this provision 
is not for application in an initial compensation claim for a 
disability.  38 C.F.R. § 3.157 (1999).  The effective date of 
service connection based upon the presumptive provision of 38 
C.F.R. § 3.307, 3.308, and 3.309 (1999) is the date 
entitlement arose, if the claim is received within 1 year 
after separation from active duty; otherwise date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2)(ii).  

The veteran contends that that an earlier effective date for 
the grant of service connection for adenocarcinoma of the 
prostate is warranted as this disorder was first diagnosed in 
May 1996.  However, a review of the veteran's claims file 
indicates that there is no record of a claim of entitlement 
to service connection for adenocarcinoma of the prostate 
prior to May 28, 1998.  The veteran's service personnel 
records indicate that he was separated from active military 
service in August 1966.  His initial claim for service 
connection for adenocarcinoma of the prostate was received by 
the RO on May 28, 1998.  As the veteran submitted his 
application more than one year after his separation from 
service in August 1966, under the provisions of 38 C.F.R. 
§ 3.400 the earliest effective date that can be assigned for 
his award of service connection for adenocarcinoma of the 
prostate is May 28, 1998.  

The RO has granted an effective date of May 27, 1997, for the 
award of service connection for adenocarcinoma of the 
prostate, under the provisions of 38 C.F.R. § 3.114(a).  See 
also 38 U.S.C.A. § 5110(g).  The regulation 38 C.F.R. § 
3.309(e) was amended effective November 7, 1996, to add 
prostate cancer to the list of diseases that would be 
accorded the rebuttable presumption of service connection 
based upon presumed exposure to herbicide agents in Vietnam, 
in accordance with the provisions of 38 C.F.R. § 3.307(d).  
The Board notes that where pension, compensation, or 
dependency and indemnity compensation is awarded or increased 
pursuant to a liberalizing law, or a liberalizing VA issue, 
the effective date of such award or increase shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
38 C.F.R. § 3.114(a); see also 38 U.S.C.A. § 5110(g).  If a 
claimant requests review of his claim within one year from 
the effective date of a liberalizing regulation, benefits may 
be authorized from the effective date of the liberalizing 
provisions.  38 C.F.R. § 3.114(a)(1).  However, if a claimant 
requests review of his claim more than 1 year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of 1 year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114(a)(3).  The 
intent of these provisions was to compensate claimants who 
might have been unaware or less diligent in filing a claim 
for benefits that they were otherwise entitled to by 
enactment of liberalizing legislation.  See McCay v. Brown, 
106 F.3d 1577 (Fed. Cir. 1997) (agreeing with the VA, the 
United States Court of Appeals for the Federal Circuit stated 
that the legislative history surrounding the enactment of 
section 5110(g) was to allow the VA to identify potential 
beneficiaries and apply the provisions of liberalized laws 
without necessity of a potential beneficiary filing post-
enactment claims).

As the veteran's claim was received more than 1 year after 
the effective date of 38 C.F.R. § 3.309(e), i.e., November 7, 
1996, the assignment of an effective date 1 year prior to the 
receipt of his claim, May 28, 1997, is the appropriate 
effective date.  38 C.F.R. § 3.114(a)(3).  Therefore, the 
preponderance of the evidence is against the veteran's claim 
for an earlier effective date.

II.  Initial Evaluation

The veteran has claimed entitlement to an initial compensable 
rating for his service-connected adenocarcinoma of the 
prostate for the period from May 28, 1998, to October 7, 
1998.  This is an original claim placed in appellate status 
by a notice of disagreement with the initial rating award 
dated in August 1998.  Accordingly, his claim must be deemed 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a), 
and VA has a duty to assist the veteran in the development of 
facts pertinent to the claim.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) (applying duty to assist under 38 U.S.C.A. § 
5107(a) to initial rating claims); cf. Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (increased rating claims).  Under 
these circumstances, VA must attempt to obtain all such 
medical evidence as is necessary to evaluate the severity of 
the veteran's disability from the effective date of service 
connection through the present.  Fenderson, 12 Vet. App. at 
127, citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 98 (1996); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); see also 38 C.F.R. § 4.2 (1999) 
(ratings to be assigned "in the light of the whole recorded 
history").  This obligation was satisfied by the various 
examinations and treatment reports described below, and the 
Board is satisfied that all relevant facts have been properly 
and sufficiently developed.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (1999).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  

The medical evidence of record at the time of the initial 
rating decision consisted of the veteran's service medical 
records and post-service military medical records.  The 
veteran's service medical records are negative for any 
evidence of adenocarcinoma of the prostrate.  The post-
service military records reveal that the veteran had an 
elevated prostate-specific antigen in February 1996.  A 
needle biopsy in May 1996, found a Gleason's 2+3=5/10 
adenocarcinoma of the prostrate from the left side of the 
gland.  Blood tests, chest x-ray, and a bone scan reported no 
evidence of metastatic disease.  A report by a military 
urologist dated in May 1998, indicated that the veteran was 
presented with his options, to include surgery, radiation 
therapy, and observation at the time of the diagnosis.  He 
elected observation, and was being followed every 6 months 
with a digital rectal examination and a prostate-specific 
antigen test.  His prostate-specific antigen was reported as 
fluctuating between 5 and 10.  The military urologist stated 
that the veteran was asymptomatic, with no evidence of 
disease progression.

Private medical records dated in August 1998, indicate that 
the veteran sought a second opinion as to treatment for his 
adenocarcinoma of the prostrate.  He complained of burning 
upon urination, nocturia, and frequency.  The veteran's 
prostate-specific antigen was 9.6, and the prostate 
ultrasound indicated a "suspicious" area on the left side.  
A bladder ultrasound showed good emptying and a bone scan 
revealed no evidence of metastatic disease.  A urinary tract 
infection was diagnosed.  The veteran was referred to other 
physicians for the possibility of external beam radiation.  
On oncology consultation, the examiner found Gleason's grade 
V adenocarcinoma of the prostrate.  The examiner found the 
veteran was relatively asymptomatic from a urinary 
standpoint, with his prostate-specific antigen remaining 
stable.  The veteran underwent radiotherapy from October 1998 
to December 1998.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (hereinafter Court) held that the 
rule articulated in Francisco did not apply to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Id.; 
Francisco, 7 Vet. App. at 58.  

The Board has recharacterized the issue on appeal in order to 
comply with the recent opinion by the Court in Fenderson.  
Service connection for adenocarcinoma of the prostrate was 
granted by a rating decision dated in August 1998, and an 
initial noncompensable evaluation was assigned under the 
provisions of 38 C.F.R. § 4.115b, Diagnostic Codes 7528-7527.  
Pursuant to the provisions of Diagnostic Code 7528, a 100 
percent evaluation is warranted when the evidence indicates 
malignant neoplasms of the genitourinary system.  A note to 
this code section states that if there has been no local 
reoccurrence or metastasis following the cessation of 
surgical, x-ray, antineoplastic chemotherapy or other 
therapeutic procedure, then the disability is to be rated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  Id.  

Although the medical evidence of record at the time of the 
original rating decision reveals that the veteran's 
service-connected adenocarcinoma of the prostrate was 
asymptomatic, it nevertheless met the criteria for a 100 
percent rating under Diagnostic Code 7528.  There had been no 
surgical, x-ray, antineoplastic chemotherapy, or other 
therapeutic procedure to treat the veteran's adenocarcinoma 
of the prostrate that had resulted in no local reoccurrence 
or metastasis.  Although there was no evidence of disease 
progression, the medical evidence does not show that the 
service-connected adenocarcinoma of the prostrate was not a 
malignant neoplasm. 

Accordingly, an initial rating of 100 percent for 
adenocarcinoma of the prostrate is warranted from the 
effective date of the grant of entitlement to service 
connection for this disorder, i.e., May 28, 1997.  


ORDER

An effective date prior to May 28, 1997, for the grant of 
service connection for adenocarcinoma of the prostate is 
denied.  Entitlement to an initial disability rating 

of 100 percent for adenocarcinoma of the prostrate is 
warranted, subject to the laws and regulations governing the 
payment of monetary benefits. 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals



 

